Citation Nr: 1627324	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO. 12-17 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a September 11, 2012 rating decision, which assigned an effective date of January 16, 2009 for the award of service connection for chronic kidney disease (CKD). 

2. Entitlement to service connection for residuals of traumatic brain injury (TBI). 

3. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) since February 26, 2014.

4. Entitlement to an initial disability rating in excess of 50 percent for migraine headaches.

5. Entitlement to an effective date earlier than May 28, 2015 for the grant of service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Thomas E. Andrews, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1989. 

The Veteran has a total disability rating based on individual unemployability for the period from January 16, 2009 to June 4, 2014 and a 100 percent schedular disability evaluation for chronic kidney disease effective June 4, 2014 and continuing thereafter. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2014, May 2015, and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2015, the Board reopened the claim of service connection for residuals of TBI but denied it on the merits. The Board also found no CUE in a September 2012 rating decision which assigned an effective date for CKD of January 2009. 

The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In October 2015, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated the Board's determination as to CUE in the effective date for CKD. The Court also remanded the denial of service connection for residuals of TBI. 

In January 2016 and February 2016, the Veteran requested that the original, earlier docket number be assigned to the claims on appeals; thus, the Board has rectified the clerical error and the proper docket number has been assigned to the Veteran's case as shown on the cover page of this decision. 

This appeal was processed using the paper claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issue of entitlement to service connection for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed December 2005 RO decision denied entitlement to service connection for protein and blood in the urine.

2. A September 2012 rating decision granted service connection for CKD and assigned an effective date of January 16, 2009, the date the Veteran filed his claim to reopen. The Veteran disagreed with the effective date assigned and perfected an appeal; however, he withdrew his appeal in May 2013. 

3. At the time of the December 2005 rating decision denying service connection for protein and blood in the urine, the Veteran had not provided sufficient information for VA to identify and obtain the relevant service department records.

4. The Veteran's PTSD with MDD signs and symptoms have not resulted in total occupational and social impairment at any time since February 26, 2014. 

5. The Veteran's migraine headaches disability has been assigned the maximum schedular 50 percent rating and there are no exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization has been approximated.

6. The Veteran did not file an informal or formal claim for entitlement to service connection for migraine headaches prior to May 28, 2015, the date the RO received his formal claim. 


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 16, 2009, for the award of service connection for CKD have not been met. 38 U.S.C.A. §§ 1155, 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.156(c), 3.400, 3.2600 (2015).

2. The criteria for a disability rating in excess of 70 percent for PTSD with MDD since February 26, 2014 have not been met during the pendency of this claim. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.125, 4.130, Diagnostic Code (DC) 9411 (2015). 

3. The criteria for an initial disability rating in excess of 50 percent for migraine headaches have not been met during the pendency of this claim. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, DC 8100 (2015). 

4. The criteria for an effective date earlier than May 28, 2015, for the award of service connection for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A letter dated January 2014 notified the Veteran of the elements of service connection for the residuals of TBI, and a May 2015 letter notified him of the requirements of an increased rating claim for PTSD with MDD. With regard to the claims for an earlier initial effective date and an increased rating following the grant of service connection, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement (NOD) with the effective date assigned by an RO for a compensation award. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated. Sutton v. Nicholson, 20 Vet. App. 419 (2006). With regard to the Veteran's application to revise a prior rating decision on the basis of CUE, the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411 (2015). 

The duty to notify as applicable is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's personnel records, VA and private medical records, and records from the Social Security Administration (SSA). VA has made reasonable efforts to obtain or to assist in obtaining all service treatment records. The RO has obtained all available service treatment records; however, the service treatment records may be incomplete. In March 2012, the RO noted that the Veteran served as a recruiter from 1985 to 1989, and his medical records before 1985 may have been separated from his other records. The RO requested that the National Personnel Records Center (NPRC) search all of the Veteran's records and provide any medical records, to specifically include those prior to 1985. The NPRC responded that there were no additional service treatment records for the Veteran, and all service treatment records pertaining to the Veteran had been mailed in February 2003. Any further efforts to obtain the missing service treatment records would be futile, and no reasonable possibility exists that any further service treatment records are in the possession of the federal government. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The February 2014, May 2015, and September 2015 VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear explanations in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's PTSD with MDD and migraine headaches claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Whether There Was CUE in a September 11, 2012 Rating Decision

The October 2015 JMPR vacated that portion of the Board's decision and remanded the matter for the Board to consider the applicability of 38 C.F.R. § 3.156(c). The Veteran alleges that the September 2012 rating decision contains CUE because his submission of service department records corroborating his in-service motor vehicle accidents should have resulted in a reconsideration of the original claim for service connection for CKD, received on July 5, 2005, rather than a claim to reopen. Therefore, he contends that July 5, 2005 is the correct effective date for the grant of service connection for CKD.

Specifically, the JMPR states that if the Veteran is "correct that the service records concerning his in-service motor vehicle accident . . . were associated with his [claims] file for the first time after his initial claim for VA benefits based on service connection for CKD was denied in December 2005, attacking the September 2012 rating decision on the basis of CUE in the misapplication [of 38 C.F.R.] § 3.156(c) could potentially allow [the Veteran] to receive an effective date earlier than January 16, 2009." 

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600. Section 3.2600 exception pertains to situations when the decision in question has not become final either by an appellate decision or failure of the claimant to timely appeal. Although the Veteran disagreed with the effective date assigned in the September 2012 rating decision and perfected an appeal, he withdrew his appeal in May 2013 and the September 2012 decision became final. 

Section 3.105 exception allows for the revision of the decision in question on the grounds of CUE. According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended. A rating, or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated." Id.; see Eddy v. Brown, 9 Vet. App. 52, 54 (1996). An asserted failure to evaluate and interpret correctly the evidence is not CUE. See id.; see also Damrel, 6 Vet. App. at 245-46.

"[I]t is a very specific and rare kind of 'error.' It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). The failure to fulfill the duty to assist also cannot constitute CUE. Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record in an appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact. Importantly, a finding of CUE must be based solely on the evidence of record at the time of the decision in question. See Russell, 3 Vet. App. at 313-14 (1992).

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(r). However, the regulations allow for the assignment of retroactive benefits when the new and material evidence in question consists of newly identified or associated service department records. 

Notwithstanding any other section of 38 C.F.R. Part III, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence). See 38 C.F.R. 
§ 3.156(c)(1). 

Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original request for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim. However, such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. See 38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by 38 C.F.R. 
§ 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions applicable to the previously decided claim. See 38 C.F.R. § 3.156(c)(3).

The Veteran previously sought service connection for CKD in July 2005 and the claim was denied in a December 2005 rating decision. He sought to reopen the claim in January 2009 and the claim was ultimately granted in a September 2012 rating decision based in part on additional service department records received in November 2010. These three October 1986 Army investigation accident reports detailed three in-service motor vehicle accidents. Adjudicators noted that the Veteran's ribs and kidney were affected in one of the accidents. 
Therefore, in order to receive an earlier effective date, the evidence must show not only that these service records existed at the time of the prior denial in December 2005, but also that the Veteran provided sufficient information for VA to identify and obtain the records. 

While the traffic accident records existed at the time of the previously denied claim, the Veteran clearly failed to provide sufficient information for VA to identify and obtain the records until the filing of his January 2009 application. The appropriate effective date for the grant of service connection for CKD is therefore January 16, 2009.

Prior to January 2009, the Veteran's claims file, including his service treatment and personnel records were silent as to any in-service motor vehicle accidents. Before  January 2009, the Veteran did not report the occurrence of these accidents to VA or allege that his CKD disability was due to any in-service motor vehicle accidents. 

In the July 2005 application for service connection, the Veteran claimed he had  high protein in his urine due to "radiation exposure" left over "after the war in Germany." He also stated that he had blood in his urine. In an August 2005 application, he alleged that the blood in urine could not be diagnosed by military or civilian hospitals while he was in Germany but this disorder was not present prior to his active duty service. 

After receiving the RO's December 2005 denial, the Veteran did not file an NOD or otherwise communicate to VA that he was involved in an in-service motor vehicle accident that might be shown by additional service department records. The only service department records that the Veteran identified during development of his original claim were treatment records from the Oakland Naval Hospital (which had closed in 1996). Although the RO did not attempt to obtain these records then, the RO attempted to obtain these records in April 2009, and the records could not be located. Additionally, although the in-service motor vehicle accidents occurred in the course of the Veteran's recruiting duties, his statements regarding his recruiting duties did not reference the motor vehicle accidents or provide sufficient information for VA to identify and obtain relevant service records. Prior to January 2009, the Veteran alleged that his claim for blood and protein in urine was due to radiation exposure, and not due to injuries from motor vehicle accidents. Thus, the RO did not have sufficient information to identify and locate the already-existing records. 

Prior to January 2009, the Veteran clearly did not provide sufficient information for VA to identify and obtain the service department records that ultimately helped to substantiate his claim and the RO did not commit CUE under 38 C.F.R. § 3.156(c) in September 2012. Although the RO did not discuss 38 C.F.R. § 3.156(c), the RO was not required to discuss this regulation as it was not applicable to the Veteran's claim for service connection for CKD or the assignment of an effective date. The RO did not incorrectly apply 38 C.F.R. § 3.156(c) when it did not reconsider the previously denied claim in September 2012 because the November 2010 service personnel records did not require VA to reconsider the previously denied claim. See 38 C.F.R. § 3.156(c)(2). 

The Veteran also asserts that a May 1989 treatment record showed he had problems with his kidneys in service, and would have resulted in the grant of the Veteran's claim. Although a May 1989 service treatment record noted hematemesis and left mid-abdominal cramping, the examination was within normal limits and the ultimate diagnosis was a gastric ulcer. The evidence shows that this service treatment record was of record during the December 2005 and September 2012 denials. In fact, the September 2012 rating decision specifically states that the Veteran's service treatment records showed a 1989 hospitalization with bleeding, but that he was found to have a gastric ulcer. The Court has held that there is CUE when the RO denies the existence of evidence in the claims file that did indeed exist. See Bouton v. Peake, 23 Vet. App. 70 (2008). In contrast, the September 2012 expressly mentioned the May 1989 treatment record and weighed its probative value in awarding the claim for entitlement to service connection for CKD.

The Veteran's essential argument is that the RO did not properly weigh the evidence. However, mere disagreement as to how the facts were weighed or evaluated does not amount to a claim of clear and unmistakable error. Baldwin v. West, 13 Vet.App. 1, 5 (1999). Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error. Fugo v. Brown, 6 Vet.App. 40, 44 (1993). 

The September 2012 decision is not clearly and unmistakably erroneous on these grounds. While the Veteran may disagree with the ultimate outcome, there is no indication that records were missing that were identified by the Veteran at that time as being pertinent to his claim, or that the failure to discuss any pertinent record or regulation, including 38 C.F.R. § 3.156(c), would have altered the outcome in this matter. There is no indication that an error of fact or law exists here, and a review of the September 2012 rating decision narrative fails to compel any conclusion that it is absolutely clear that a different result would have ensured that an earlier effective date was warranted at the time CKD was granted. 

As to evidence received after that decision, any evidence that did not exist at the time of the decision in question cannot be analyzed by the Board in the context of his claim of CUE. Therefore, the September 2012 rating decision was consistent with the laws and regulations then in effect. The criteria have not been met for reversing or revising the prior decision on the basis of CUE, and accordingly, there is no basis for establishing an effective date prior to January 16, 2009 for the grant of service connection for CKD on the basis of CUE. 


Increased Rating for PTSD with MDD since February 26, 2014

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's PTSD with MDD has been evaluated under 38 C.F.R. § 4.130 as 70 percent disabling since January 16, 2009 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments. See 38 C.F.R § 4.130, DC 9411. He filed an application for an increased rating in February 2015; thus, the Board shall consider the evidence from a year prior to this application, i.e., February 26, 2014. 

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2015). Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See id.

During a February 2014 VA examination. the Veteran alleged having significant difficulty with sleeping, nightmares, anxiety, panic attacks, avoidance behavior, flashbacks, hypervigilance, and an exaggerated startle response. He also endorsed symptoms of anger and irritability. He alleged that he did not leave the house or have close friends. The Veteran reported having a depressed mood, decreased energy, decreased motivation, decreased interest in activities, and periods of feelings of hopelessness; however, he denied having any current suicidal or homicidal ideations. The Veteran reported he resided with his wife of 28 years and that he had three grown children who lived on their own. He was not employed, and he last worked in 2004 in the mortgage business. He completed his Ph.D. in Theology in 2007. 

On clinical examination, the Veteran was cooperative, alert, and oriented. His mood was depressed and his affect was blunted. He had fluent speech. His symptoms included anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work and social relationships. The examiner concluded that the Veteran's mental status was generally within normal limits. The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity. The examiner noted that the Veteran presented with moderate to severe occupational and social impairment due to PTSD and due to secondary MDD. The examiner found that the Veteran presented with a mild increase in severity of symptoms of PTSD with secondary MDD since his last VA examination in April 2013. 

A May 2014 VA examination for service connection for erectile dysfunction showed that the Veteran was taking Wellbutrin, Mirtazapine, and Risperidone for his PTSD and depression symptoms. The examiner noted that the Veteran had three children. The examiner also noted that the Veteran drove an automobile but that this activity caused anxiety. 

A May 2014 VA emergency triage note showed that the Veteran did not have any suicidal or homicidal ideation. 

A May 2015 VA examination showed that the Veteran had occupational and social impairment with reduced reliability and productivity. The Veteran alleged that he and his wife separated in February 2015 after he asked her to leave because he was concerned about the effect of his problems on her. He also contended that he did not have any social contacts. The Veteran asserted that he had 15 different psychiatric diagnoses, including multiple personalities, TBI, PTSD, depression, and "DID." 

The examiner noted that the Veteran's presentation was much different than the last time the examiner saw him; however, the Veteran was not reporting greater symptoms or impairment. An examination showed that he had symptoms of a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

The preponderance of the evidence is against a finding that PTSD with MDD signs and symptoms have resulted in total occupational and social impairment at any time since February 26, 2014. The Board has considered the Veteran's statements, including those from May 2014, January 2015, May 2015, June 2015 and December 2015, as well as his wife's statements; however, it determines that the clinical findings in the February 2014, May 2014, and May 2015 VA examination reports are more probative as to current symptomatology of the Veteran's psychiatric symptoms because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of the Veteran's records - and because these examinations were generated with the specific purpose of ascertaining the current symptomatology. These reports show moderate to severe symptoms of MDD and PTSD; however, there is no indication in the examination reports, or the overall record, that the Veteran's disability picture approximated a total disability rating during the appellate period. Rather, the Veteran was shown to have a relationship with his children and wife, although he was noted to be separated from his wife in February 2015 and he said he was isolated. He was noted to be using the car, even though he indicated that this activity caused anxiety. Additionally, the VA examination reports showed that the Veteran's mental status was generally within normal limits. 

This disability picture shows that the Veteran's PTSD with MDD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for the entire period on appeal. However, the preponderance of the evidence is against a disability rating in excess of 70 percent for PTSD with MDD since February 26, 2014; the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Rating for Migraine Headaches

The Veteran's migraine headaches have been evaluated as 50 percent disabling since May 28, 2015, the date he filed a claim for service connection, pursuant to 38 C.F.R. § 4.124a, DC 8100. Under this DC, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating. 38 C.F.R. § 4.124a , DC 8100. The 50 percent rating is the maximum rating allowed under VA law and regulations for this DC.

The Veteran contends that he has experienced frequent, prolonged headaches that have been prostrating and resulted in severe economic inadaptability during the appellate period. 

Procedurally, this disability was granted service connection and assigned a noncompensable (zero) percent disability rating by a September 2015 rating decision. In a February 2016 rating decision, the RO increased the rating to 50 percent, effective the date of the grant of service connection. 

The lay evidence shows that in May 2015, the Veteran filed an application for service connection for migraines as secondary to his PTSD with MDD. In a December 2015 statement, the Veteran's wife asserted that his migraine headaches caused total occupational and social disability - the Board notes that the Veteran is already in receipt of a total disability evaluation based on individual unemployability and a separate 100 percent rating for another disorder for the time period asserted.  

A September 2015 VA examination report showed that the Veteran was diagnosed with migraine including migraine variants in 2010 by his primary care provider. The Veteran alleged that he currently used medication for the migraines but that migraine attacks are constant. The examiner determined that the migraine attacks were prostrating and that they impacted his ability to work. The examiner noted that the Veteran had to stay in a dark and quiet environment; otherwise, his headaches symptoms exacerbated. The examiner remarked that the Veteran had evidence of a severe headache during the examination. The examiner noted that the Veteran kept his eyes closed during the entire examination, which was consistent with his reported photophobia. 

In a later September 2015 statement, this examiner clarified that the Veteran has prostrating migraine attacks and often times has to lay in a quiet room with his eyes closed until his headaches improve. The examiner stated that this happened on a nearly daily basis and was severe. The examiner also found that these symptoms were consistent with at least a monthly timing and caused a financial impact.

A September 2015 VA primary care note showed that the Veteran complained of more frequent headaches and that Tramadol, Hydrocodone, and Oxycodone had not relieved his symptoms in the past. The doctor assessed his symptoms as migraines and prescribed Topamax and Imitrex medication. In January 2016, the Veteran reiterated prior contentions and stated that the headaches became worse with exposure to light and noise. 

The medical and lay evidence shows that the Veteran's migraine headaches are manifested by constant and daily headaches that are severe and frequently prostrating. Under DC 8100, a 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a , DC 8100. A 50 percent rating is the highest available under DC 8100; thus, a rating in excess of 50 percent cannot be awarded under this DC. 

The Board has considered the applicability of other DCs for rating this disability, but finds that no other DC provides a basis for a higher rating, as there are no other DCs with ratings in excess of 50 percent which contemplate headaches or symptoms analogous to headaches. 

Extraschedular Considerations for PTSD With MDD and Migraine Headaches

The Board has considered whether the evaluation of the Veteran's PTSD with MDD and migraine headaches disabilities, both separate and in tandem, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's PTSD with MDD symptoms mainly resulted in depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, isolation, nightmares, panic attacks, avoidance behavior, flashbacks, hypervigilance, and an exaggerated startle response. 

Moreover, his migraine headache symptoms mainly resulted in constant headache pain, severe economic constraints due to symptoms, use of medication for pain relief, and prostrating attacks that contemplate such symptoms as light and sound sensitivity and nausea. He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.124a, 4.130, DCs 8100, 9411; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate his PTSD with MDD and migraine headache disabilities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any additional Special Monthly Compensation (SMC) benefits is warranted for the disabilities on appeal; however, it determines that entitlements to any additional SMCs are not warranted for these claims. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350(i) (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The record shows that the Veteran was granted a TDIU in January 2009 and that the current combined evaluation for all of his service-connected disabilities is 100 percent. Thus, discussion of entitlement to a TDIU is moot for these claims. 


Earlier Effective Date for Migraine Headaches

The Veteran contends that an effective date earlier than May 28, 2015 should be established for the grant of service connection for migraine headaches. Specifically, he contends the effective date should be when he filed informal claims for this disability on March 21, 2009, October 18, 2010, November 1, 2010, March 6, 2011, June 20, 2012, and August 20, 2010. See January 2016 statement.

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

VA must look to all communications from a claimant that may be interpreted as an application for claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date. Id. at 200.

The Veteran filed a formal claim for entitlement to service connection for migraine headaches on May 28, 2015 for the first time. The preponderance of the evidence shows that although the Veteran had headache symptoms prior to this date, he did not file a formal or informal claim for VA benefits related to this disability. Specifically, in January 2016, the Veteran claimed that March 21, 2009, October 18, 2010, November 1, 2010, March 6, 2011, June 20, 2012, and August 20, 2010 should be interpreted as informal claims for service connection for migraine headaches. However, the records associated with these dates are VA medical records in which the Veteran complained of headache symptoms and was treated for these symptoms. While they do show that the Veteran experienced headaches prior to May 28, 2015, these records cannot be construed as informal claims because they did not indicate an intent on the Veteran's part to apply for one or more benefits under the laws administered by VA. See 38 C.F.R. §§ 3.1(p), 3.155; see also Norris, 12 Vet. App. at 413. Therefore, May 28, 2015 is the date of the Veteran's first claim of entitlement to service connection for migraine headaches.

VA is precluded, as a matter of law, from granting an effective date for the award of service connection prior to that date because it did not receive an informal claim showing an intent to apply for one or more VA benefits. Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

The request for revision of a September 2012 rating decision, which granted service connection for CKD effective January 16, 2009, on the basis of CUE is denied.

A disability rating in excess of 70 percent for PTSD with MDD since February 26, 2014 is denied.

An initial disability rating in excess of 50 percent for migraine headaches is denied.

An effective date prior to May 28, 2015 for the grant of service connection for migraine headaches is denied. 


REMAND

The claims file includes conflicting evidence whether the Veteran has a current diagnosis of TBI but does not include a medical opinion addressing the causal relationship between any current residuals of TBI, if any is present, and the Veteran's military service, including the two in-service motor vehicle accidents. The Board must remand this claim for an addendum medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, SUBMIT THE FILE TO A VA EXAMINER OTHER THAN THE EXAMINER WHO AUTHORED THE AUGUST 2012 AND DECEMBER 2014 VA EXAMINATION REPORTS AND request that he/she review the file and respond to the below inquiries regarding the Veteran's claimed residuals of TBI disorder. If that examiner deems it necessary, schedule the Veteran for an appropriate VA examination to assist in determining the nature and degree of severity of any current residuals of TBI, if any residuals are present. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the June 2012, August 2012, and December 2014 examination reports, and sound medical principles, the VA examiner should:

State whether the Veteran has now or previously had TBI and whether the Veteran currently has residuals of TBI. In rendering these opinions, the examiner must discuss the medical evidence, which is noted below, that shows previous diagnoses of TBI. 

IF THE VA EXAMINER FINDS THAT THE VETERAN HAS CURRENT RESIDUALS OF TBI, the examiner should provide an opinion as to: 

Whether the Veteran's current residuals of TBI began during service or are otherwise related to any incident of service, including the two in-service motor vehicle accidents.

The examiner must review and discuss the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*October 1986 Army investigation accident reports showing that the Veteran was involved in two motor vehicle accidents in service. 

*August 1988 service dental treatment record showing that the Veteran reported undergoing skull reconstruction treatment. 

*June 2009 VA computer tomography (CT) scan report showing an impression of a negative non-contrast CT brain scan. 

*November 2009 VA neurology report showing normal results for an electroencephalography test.

*August 2010 VA mental health note showing tangential speech and disorganized thoughts that could possibly be secondary to head traumas from the two previous car accidents. 

*March 2011 CT scan of the brain showed mild frontotemporal volume loss, an intact calvarium, and no extra axial collections, masses, or mass effects. 

*May 2011 VA examination report for the spine showing the examiner's notation that the Veteran's service treatment records showed a diagnosis of a head injury during his military service.

*March 2012 VA memorandum noting that the Veteran served as a recruiter from 1985 to 1989 and that his medical records before 1985 may have been separated from his other records. A reply from the NPRC that there were no additional service treatment records for the Veteran.

*June 2012 VA examination report for TBI in which an examiner could not locate any data relating to TBI or treatment for head injuries in the Veteran's claims file. The examiner stated that the neurological mental status examination was normal and that the behavioral problems offered by the Veteran were mental health issues and not TBI issues.

*August 2012 VA examination report for TBI showing a normal neurological examination and the examiner found no evidence of a cognitive deficit but the examiner did not review the claims file. 

*April 2013 VA examination report for PTSD in which the examiner stated that the Veteran had a diagnosis of TBI. 

*August 2010, December 2010, January 2011, April 2011, June 2011, September 2011, January 2012, February 2012, December 2012, September 2013, January 2014, May 2014, June 2014, July 2014, December 2014, January 2015, February 2015, April 2015, May 2015, June 2015, November 2015, December 2015, January 2016, February 2016, March 2016, and April 2016 lay statements by the Veteran or his wife, the May 2014 NOD, and the December 2014 hearing testimony before a hearing review officer (DRO) alleging a current diagnosis of TBI, lacerations to the forehead, and continuing symptoms since military service.

*February 2014 VA examination report for PTSD in which the examiner noted that the Veteran had a diagnosis of TBI and late effects of TBI.

*December 2014 VA examination report for TBI in which the examiner determined that the Veteran did not now or ever have TBI or any residuals of TBI, but the examiner did not discuss the evidence in the claims file showing diagnoses of TBI. 

*May 2015 VA examination report for PTSD noting the presence of possible TBI and noting the results of the December 2014 VA examination. 

*September 2015 VA examination report for migraine headaches showing a history of trauma to the forehead and the examiner concluding that the Veteran's "current symptoms of constant pain along his forehead are more consistent with headache secondary to his previous trauma."

*September 2015 VA CT of the head without contrast showing an impression of mild frontal cerebral atrophy, no focal findings, and no interval changes since the prior study in March 2011. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the claim of entitlement to service connection for residuals of TBI on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


